             Case 1:19-po-08126-MKD                        ECF No. 60             filed 03/02/21      PageID.70 Page 1 of 1
  2$2+     5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH 6KRUW)RUP
              6KHHW5HYLVHGE\:$('211

                                                                                                                                FILED IN THE

                                       81,7('67$7(6',675,&7&2857                                                         U.S. DISTRICT COURT
                                                                                                                      EASTERN DISTRICT OF WASHINGTON


                                                         Eastern District of Washington
                                                                                                                       Mar 02, 2021
           81,7('67$7(62)$0(5,&$                                             Judgment in a Criminal Case                SEAN F. MCAVOY, CLERK

                      Y                                                        (For a Petty Offense)²6KRUW)RUP

               CHRISTOPHER MORAN                                                &DVH1R     1:19-PO-08126-MKD

                                                                                8601R
                                                                                 Craig Webster
                                                                                                       'HIHQGDQW¶V$WWRUQH\
  THE DEFENDANT:

  ✔ THE DEFENDANTSOHDGHGJXLOW\WRFRXQW V
  G                                                                      2, charged on Citation 9171402
  7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV


  Title & Section                 Nature of Offense                                                      OffenseEnded                  Count
R.C.W. 46.20.342 and             Driving While License Suspended or Revoked in the                        05/25/2019                    2

18 U.S.C. § 7(3) & 13            Third Degree



  ✔ &RXQW V
  G                 1, charged in Amended Information-48                  ✔LV
                                                                          G        G DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV

  CRIMINAL MONETARY PENALTIES

           $OOFULPLQDOPRQHWDU\SHQDOW\SD\PHQWVDUHWREHPDGHDVGLUHFWHGE\WKHFRXUW

                                                    Assessment3URFHVVLQJ)HHFine
  Total:                                            40.00                                   60.00


  /DVW)RXU'LJLWVRI'HIHQGDQW¶V6RF6HF1R 9517                                                    03/02/2021
                                                                                                  'DWHRI,PSRVLWLRQRI-XGJPHQW
  'HIHQGDQW¶V<HDURI%LUWK        1987

  &LW\DQG6WDWHRI'HIHQGDQW¶V5HVLGHQFH                                                              6LJQDWXUHRI-XGJH
  Yakima, Washington
                                                                               Hon. Mary K. Dimke            Magistrate Judge, U.S. District Court
                                                                                                      1DPHDQG7LWOHRI-XGJH

                                                                                                          03/02/2021
                                                                                                               'DWH
